DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Pham et al. (U.S. Patent Application Publication No. 2019/0360043, published November 28, 2019), which discloses enrichment of DNA comprising a target sequence of interest using capture probes to enrich a sample comprising the DNA.  Although Pham does disclose that the method can be used to remove sequences, the methods of Pham do not employ spatial arrays comprising capture probe having spatial barcodes and capture domains, to which a biological sample is added, as required by the claims.

Thus, the prior art fails to disclose or suggest methods of depleting a biological sample of undesirable RNA molecules.  Specifically, the prior art fails to disclose or suggest a spatial array that comprises attached capture probes that include a spatial barcode and a capture domain that has complementary sequences to analytes in the biological sample.  The biological sample is provided to the spatial array and a plurality of undesirable RNA depletion probes are added.  The depletion probes are hybridized to the undesirable RNA to form a complex, which is then removed, resulting in depletion of the undesirable RNA from the biological sample.
 
	The Information Disclosure Statements filed April 4, 2022; July 1, 2022; and July 15, 2022 have been considered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636